DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Art Unit- Location 
The Art Unit location of your application in the USPTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2642.
Claim Status 
Claims 1-26 are still pending in the present application. 
Claims 27-32 are withdrawn. 
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 04/06/2021 is in compliance with the provision of 37 CFR 1.97, has been considered by the Examiner, and made of record in the application file.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.  

Claims 23-25 are rejected under 35 U.S.C. 103 as being un-patentable over Seth, US Patent Application No. :( US 2017/0353940 A1) hereinafter referred as Seth, in view of Seth et al   US Patent  Application No. :( US 2017/0367065 A1) hereinafter referred as Seth. 
For claim 23, Seth discloses a method for localization of wireless nodes comprising:
 transmitting a first RF signal from a first wireless node to a second wireless node (paragraph [0006], lines 1-9) and (paragraph [0107], lines 1-5); 
Docket No.: 9889P0146 Application No.: 16/283,465receiving a second RF signal with the first wireless node from the second wireless node (paragraph [0006], lines 9-14) and (paragraph [0107], lines 5-9); 
obtaining channel state information (CSI) for the first and second wireless nodes (paragraph [0006], lines 18-21). However, Seth discloses all the subject matter of the claimed invention with the exemption of the obtaining internal delays including automatic gain control (AGC) delays and Low-noise amplifier (LNA) delays for the first and second wireless nodes; removing the AGC  delays and the Low-noise amplifier (LNA) delays to correct a coarse time of flight estimate of a first packet sent with the first RF signal and a second packet sent with the second RF signal; and applying the corrections including the AGC delays and the LNA delays to the CSI as a linear phase shift to generate corrected CSI as recited in claim 23.
Seth from the same or analogous art teaches the obtaining internal delays including automatic gain control (AGC) delays and Low-noise amplifier (LNA) delays for the first and (paragraphs [0084], lines 20-34); removing the AGC  delays and the Low-noise amplifier (LNA) delays to correct a coarse time of flight estimate of a first packet sent with the first RF signal and a second packet sent with the second RF signal (paragraph [0084], lines 11-16); and applying the corrections including the AGC delays and the LNA delays to the CSI as a linear phase shift to generate corrected CSI (paragraphs [0094] and [0095], lines 1-11).Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the obtaining internal delays including automatic gain control (AGC) delays and Low-noise amplifier (LNA) delays for the first and second wireless nodes; removing the AGC  delays and the Low-noise amplifier (LNA) delays to correct a coarse time of flight estimate of a first packet sent with the first RF signal and a second packet sent with the second RF signal; and applying the corrections including the AGC delays and the LNA delays to the CSI as a linear phase shift to generate corrected CSI as taught by Seth into the radio frequency localization in the presence of multiple communication paths of Seth.
The obtaining internal delays including automatic gain control (AGC) delays and Low-noise amplifier (LNA) delays for the first and second wireless nodes; removing the AGC  delays and the Low-noise amplifier (LNA) delays to correct a coarse time of flight estimate of a first packet sent with the first RF signal and a second packet sent with the second RF signal; and applying the corrections including the AGC delays and the LNA delays to the CSI as a linear phase shift to generate corrected CSI can be modify/implemented by combining the obtaining internal delays including automatic gain control (AGC) delays and Low-noise amplifier (LNA) delays for the first and second wireless nodes; removing the AGC  delays and the Low-noise amplifier (LNA) delays to correct a coarse time of flight estimate of a first packet sent with the first RF signal and a second packet sent with the second RF signal; and applying the corrections including the AGC delays and the LNA delays to the CSI as a linear phase shift to generate corrected CSI with the device. This process is implemented as a hardware solution or as firmware solutions of Seth into the estimating a location of a mobile device of Seth. As disclosed in Seth, the motivation for the combination would be to use the determination of the channel state information  (CSI) where adapt transmissions to current channel conditions, which is crucial for achieving reliable communication with high data rates in multi antenna determining the delay of the nodes for a 
For claim 24, Seth discloses the method, further comprising: removing edges of a frequency spectrum including highest and lowest subcarriers of the first and second RF signals (paragraph [0053], lines 1-7).  
For claim 25, Seth discloses the method, further comprising: determining a delay due to phase drift between the first and second wireless nodes by dividing a forward CSI by a reverse CSI (paragraph [0052], lines 1-9).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S copending Patent Application No. 15/173531. Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
1, the claim 1 of the U.S copending Patent Application No. 15/684985 discloses: 
Current Application
1. A system for localization of nodes in a wireless network architecture, comprising: a first wireless node having a wireless device with one or more processing units and RF circuitry for transmitting and receiving communications in the wireless network architecture including a first RF signal having a first packet; and a second wireless node having a wireless device with a transmitter and a receiver to enable bi-directional communications with the first wireless node in the wireless network architecture including a second RF signal with a second packet, wherein the one or more processing units of the first wireless node are configured to execute instructions to determine a round trip time estimate of the first and second packets, to determine channel state information (CSI) of the first and second wireless nodes, and to calibrate hardware to determine hardware delays of the first and second wireless nodes.

15/173531

1. An asynchronous system for localization of nodes in a wireless network architecture, comprising: a first wireless node having a wireless device with one or more processing units and RF circuitry for transmitting and receiving communications in the wireless network architecture including a first RF signal having a first packet; and a second wireless node having a wireless device with a transmitter and a receiver to enable bi-directional communications with the first wireless node in the wireless network architecture including a second RF signal with a second packet, wherein the one or more processing units of the first wireless node are configured to execute instructions to determine a time of flight estimate for localization based on a time estimate of round trip time of the first and second packets and to determine a time estimate of the time of flight that is based on channel sense information of the first and second wireless nodes with the channel sense information being used to cancel a phase difference between a first reference clock signal of the first wireless node and a second reference clock signal of the second wireless node using a combined channel response to combine measured channel responses of the first and second packets or to estimate a phase difference between the first and second reference clock signals using a divided channel response.

Nonetheless, the removal of said limitations from the claim 1 of the copending application made claim 1 a broader version or same version of claim 1. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184( 1963), claim 1 is not patentably distinct from claim 1.  
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S copending Patent Application No. 16/283474. Although 
For claim 1, the claim 1 of the U.S copending Patent Application No. 16/283474 discloses: 
Current Application
1. A system for localization of nodes in a wireless network architecture, comprising: a first wireless node having a wireless device with one or more processing units and RF circuitry for transmitting and receiving communications in the wireless network architecture including a first RF signal having a first packet; and a second wireless node having a wireless device with a transmitter and a receiver to enable bi-directional communications with the first wireless node in the wireless network architecture including a second RF signal with a second packet, wherein the one or more processing units of the first wireless node are configured to execute instructions to determine a round trip time estimate of the first and second packets, to determine channel state information (CSI) of the first and second wireless nodes, and to calibrate hardware to determine hardware delays of the first and second wireless nodes.

16/283474

1. A system for localization of nodes in a wireless network architecture, comprising: a plurality of wireless anchor nodes each having a known location and a wireless device with one or more processing units and RF circuitry for transmitting and receiving communications in the wireless network architecture; and a wireless node having a wireless device with a transmitter and a receiver to enable bi- directional communications with the plurality of wireless anchor nodes in the wireless network architecture, wherein one or more processing units of at least one of the plurality of wireless anchor nodes are configured to execute instructions to determine a set of possible ranges between each anchor node and the wireless node having an unknown location and to perform a triangulation algorithm that utilizes a maximum likelihood estimation (MLE) of ranging measurements from anchor nodes.

Nonetheless, the removal of said limitations from the claim 1 of the copending application made claim 1 a broader version or same version of claim 1. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184( 1963), claim 1 is not patentably distinct from claim 1.  
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S Patent No. 10,551,479. Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
For claim 1, the claim 1 of the U.S Patent No. 16/283465 discloses: 
Current Application
1. A system for localization of nodes in a wireless network architecture, comprising: a first wireless node having a wireless device 

10,551,479

1.  A system for localization of nodes in a wireless network architecture, comprising: a plurality of wireless anchor nodes each 
units of at least one of the plurality of wireless anchor nodes are configured to execute instructions to determine a set of possible ranges between each anchor node and the wireless node having an unknown location and to perform a triangulation algorithm that iterates through possible locations of the wireless node and eliminates unlikely ranges between each anchor node and the wireless node to minimize error. 

1 of the copending application made claim 1 a broader version or same version of claim 1. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184( 1963), claim 1 is not patentably distinct from claim 1.  
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S copending Patent Application No. 16/283478. Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
For claim 1, the claim 1 of the U.S copending Patent Application No. 16/283478 discloses: 
Current Application
1. A system for localization of nodes in a wireless network architecture, comprising: a first wireless node having a wireless device with one or more processing units and RF circuitry for transmitting and receiving communications in the wireless network architecture including a first RF signal having a first packet; and a second wireless node having a wireless device with a transmitter and a receiver to enable bi-directional communications with the first wireless node in the wireless network architecture including a second RF signal with a second packet, wherein the one or more processing units of the first wireless node are configured to execute instructions to determine a round trip time estimate of the first and second packets, to determine channel state information (CSI) of the first and second wireless nodes, and to calibrate hardware to determine hardware delays of the first and second wireless nodes.


1. A system for localization of nodes in a wireless network architecture, comprising: a wireless node having a wireless device with one or more processing units and RF circuitry for transmitting and receiving communications in the wireless network architecture; and a plurality of wireless sensor nodes having a wireless device with a transmitter and a receiver to enable bi-directional communications with the wireless node in the wireless network architecture, wherein one or more processing units of the wireless node are configured to execute instructions to determine ranging data including a set of possible ranges between the wireless node and the plurality of wireless sensor nodes having unknown locations, and to associate each wireless node or wireless sensor node with a unique known location within an environment of the wireless network architecture.

1 of the copending application made claim 1 a broader version or same version of claim 1. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184( 1963), claim 1 is not patentably distinct from claim 1.  
Allowable Subject Matter  
Claims 1-22 and 26 are objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed on 04/05/2021, with respect to claim 23 have been fully considered but they are not persuasive. 
Applicant asserts that Seth does not teach in claim 23, "obtaining internal delays including automatic gain control (AGC) delays”. However, the Examiner respectfully disagrees with such assertion. (See below for further clarification). 
In response to the preceding argument examiner respectfully submits that Seth teaches "obtaining internal delays including automatic gain control (AGC) delays ". Seth teaches the AGC is a closed-loop feedback regulating circuit that provides a controlled signal amplitude at its output despite variation of the amplitude in its input. As discussed above, the delay as a function of AGC stage gain may be pre-measured and used to correct the timing during the actual TOP measurement, by subtracting such deviations from a baseline premeasured delay as disclosed on Paragraph [0084].  Applicant in paragraph [0073] define the calculation of the term internal delay which is measured using a loop-back in one or more RF. Thus, the internal delay is basically the calculation of the delay by a loop back. Besides, one skilled in the art know that the Automatic gain control (AGC), is a closed-loop feedback regulating circuit in an amplifier or chain of 
Applicant asserts that Seth does not teach in claim 23, “the Low-noise amplifier (LNA) delays to correct a coarse time of flight estimate of a first packet sent with the first RF signal ". However, the Examiner respectfully disagrees with such assertion. (See below for further clarification). 
In response to the preceding argument examiner respectfully submits that Seth teaches “the Low-noise amplifier (LNA) delays to correct a coarse time of flight estimate of a first packet sent with the first RF signal ". Seth teaches the delay as a function of AGC stage gain may be pre-measured and used to correct the timing during the actual TOP measurement, by subtracting such deviations from the baseline delay. Illustrating the RF circuitry having automatic gain control in accordance with one embodiment. The RF can be included in any wireless node as described in embodiments of the present disclosure. The RF circuitry includes a low noise amplifier to receive a RF signal and to generate an amplified signal sent to an in-phase quadrature (I/Q) down conversion unit to down convert RF signals to a desired intermediate frequency. As discussed above, the delay as a function of  AGC stage gain ( e.g., AGC ) may be pre-measured and used to correct the timing during the actual TOP measurement,+ by subtracting such deviations from a baseline premeasured delay. As disclosed on Paragraph [0084]. Therefore, Seth discloses the Low-noise amplifier (LNA) delays to correct a coarse time of flight increasing the power for a better communication.
The prior art should be considered as a whole. See also MPEP § 2141.02 [R-5] Paragraph VI. Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-l]).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH AREVALO/Primary Examiner, Art Unit 2642